PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
TERAOKA et al.
Application No. 16/143,011
Filed: 26 Sep 2018
For: SOLDERING APPARATUS AND METHOD FOR CREATING PROGRAM

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the renewed petition under 37 CFR 1.55(e), filed 19 November 2021, to accept an unintentionally delayed claim under 35 U.S.C. 119(a)-(d) or (f), or 35 U.S.C. 365 (a) or (b), for the benefit of priority to foreign Japanese Application No. 2017-230708 filed 30 November 2017.

The petition is GRANTED.

This pending nonprovisional application did not include a proper reference to the foreign application, for which benefit is now sought, within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application. Since the claim for priority is submitted after the period specified in 37 CFR 1.55(d), this is an appropriate petition under the provisions of 37 CFR 1.55(e).

A petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority requires:

(1)	the claim submitted with the petition must identify the prior foreign application for which priority is claimed, as well as any foreign application for the same subject matter and having a filing date before that of the application for which priority is claimed, by the application number, country, and the filing date, and be included in an Application Data Sheet (37 CFR 1.76(b)(6)), unless previously submitted;

(2)	the petition fee as set forth in 37 CFR 1.17(m);

(3)	a statement that the entire delay between the date the claim was due under 37 CFR 1.55(d) and the date the claim was filed was unintentional (the Director may require additional information where there is a question whether the delay was unintentional);



(5)	a certified copy of the foreign application, unless previously submitted or an exception in 37 CFR 1.55(h), (i), or (j) applies.

With the original petition filed 20 May 2021, applicant submitted: (1) a corrected Application Data Sheet (ADS) identifying the foreign application by application number, country, and filing date with appropriate markings and (2) the required petition fee. A certified copy of the foreign application was retrieved through the WIPO DAS Exchange on 21 September 2021, to which the present application claims priority. Additionally, this application was filed within twelve months of the filing date of the foreign application.

With this renewed petition, petitioner has submitted the required statement of unintentional delay. Additionally, petitioner has provided sufficient information regarding the facts and circumstances surrounding the delay to support a conclusion that the entire delay was unintentional. In particular, petitioner explained that the delay in making a priority claim to JP 2017-230708 was the result, at least in part, of a late discovery of a typographical error in the filing date of the foreign application provided in the ADS.

As petitioner has satisfied all of the above requirements, the Office accepts the claim for foreign priority under 35 U.S.C. 119(a)-(d) or (f), or 35 U.S.C. 365(a) or (b) as unintentionally delayed.

Applicant is advised that this decision grants the petition to accept the unintentionally delayed claim for priority to the prior foreign application because the requirements of 37 CFR 1.55(e) and the formal requirements for priority (see MPEP § 213.02) have been met. This acceptance should not be construed as meaning that this application is entitled to priority to the prior-filed application. Whether a claimed invention in a nonprovisional application is entitled to priority to the filing date of a foreign application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding). See MPEP § 216.

A corrected Filing Receipt, which includes the claim for priority to the prior foreign application, was mailed on 25 January 2022.




/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions